Case 9:20-md-02924-RLR Document 3062-4 Entered on FLSD Docket 03/17/2021 Page 1 of
                                      11




                             EXHIBIT D
Case 9:20-md-02924-RLR Document 3062-4 Entered on FLSD Docket 03/17/2021 Page 2 of
                                      11



       In Re Zantac Case No. 9:20-md-02924- Joint Dispute Resolution Memorandum 9/9/20201

           This dispute involves GSK’s redactions of Zantac regulatory documents produced to date.
   Plaintiffs contend GSK’s redactions of Zantac regulatory documents were inappropriate and seek
   an Order compelling GSK to remove the redactions from the Zantac regulatory documents as set
   forth below. The parties certify that they have complied with the requirements for pre-hearing
   consultation contained in PTO # 32. Despite good faith efforts to resolve their differences, the
   following issue requires resolution by the Court.
   The Dispute: GSK Redacted 81% of its Zantac Regulatory Document Production, Including
   49,000+ Documents That Are Completely or Substantially Redacted.
   Defendant’s Objection: GSK’s IND/NDA productions in this case include the documents that
   comprise GSK’s record of submissions to and communications and interactions with FDA
   regarding Investigational New Drug Applications (INDs) and New Drug Applications (NDAs)
   related to different formulations of Zantac (ranitidine) and Tritec (ranitidine bismuth citrate).
   Largely due to the way in which GSK communicated with FDA—often submitting materials for
   several unrelated products at the same time—the Zantac IND/NDA productions contain materials
   about other medications that have no relation to this litigation.
   GSK complied with agreed Pretrial Order # 26, which permits the redaction of certain categories
   of information not relevant to the claims and defenses in this case, including:
                  i.      information about other non-competing products or
                          compounds not at issue in this Litigation to the extent that
                          information is not relevant to the Litigation . . . [and]
                  ii.     information about competing products when not used in
                          comparison to ranitidine . . .
   See Exhibit E, PTO 26 at ¶ E.1.i –ii. Both PTO 26 generally and the provisions on non-privilege
   redactions specifically were the product of extensive negotiations between the parties, assisted
   by Special Master Dodge.
            Plaintiffs now take the position that although the PTO expressly allows GSK to make
   “other product” redactions, GSK must nonetheless un-redact “other-product” documents in its
   IND/NDA productions. They have offered three reasons. First, Plaintiffs contend that because
   the “other-product” documents at issue appear in a regulatory file for Zantac, they are “by
   definition” “Zantac documents.” This misinterpretation would eviscerate the other-product
   redactions permitted by PTO 26; the same logic could apply to any Zantac-related production in
   the litigation. There is no basis for the regulatory-file exception to PTO 26 that Plaintiffs propose,


   1
     GSK informed Plaintiffs on September 11, 2020, that 49,000 of the entirely redacted documents
   in dispute are product labeling related to other products that were submitted under cover of the
   Zantac NDA. All of these documents are publicly available and Plaintiffs contend that there was
   no legitimate basis for these to be redacted.
                                                Page 1 of 6
Case 9:20-md-02924-RLR Document 3062-4 Entered on FLSD Docket 03/17/2021 Page 3 of
                                      11



   and none of the PTO’s express carve-outs related to “other product” redactions limits GSK’s
   ability to redact “other products” simply because they appear in a regulatory file.
           Second, Plaintiffs argue there is no harm if these “other-product” documents are redacted
   because, as Plaintiffs concede, if the documents relate to other products they are irrelevant.
   Plaintiffs go even further, contending that GSK should not have produced irrelevant “other-
   product” documents, despite the fact that they appear in GSK’s IND and NDA files for Zantac and
   Plaintiffs requested a complete production of those files. Plaintiffs’ position defeats the purpose of
   the other-product redaction allowance. Documents about products other than Zantac are not
   relevant unless they also have something to do with Zantac, and this is a primary reason for
   inclusion of the other-product redaction provision in PTO 26. Plaintiffs have not moved to amend
   or modify PTO 26. Instead they simply ask the Court to ignore its express and agreed-upon
   language allowing redaction of irrelevant other-product information, and to order GSK to remove
   all such redactions. But there is no reason for the Court to require changes to redactions that are
   consistent with both the Court’s orders and case-law in this district permitting redaction of
   irrelevant information from responsive documents. See In re: Takata Airbag Prod. Liab. Litig.,
   No. 14-24009-CV, 2016 WL 1460143, at *2 (S.D. Fla. Mar. 1, 2016) (Citing Chief Justice Roberts'
   Comment on Rule 26(b)(1): "A party is not entitled to every piece of relevant information" the
   Court ruled that a party is similarly not entitled to every piece of irrelevant information permitting
   disclosing such information would provide competitors with sensitive information to the ultimate
   detriment of each Defendant.”)
           Finally, Plaintiffs contend that the number of other-product redactions is conclusive proof
   that they were made erroneously and in bad faith. There is no basis for that contention. When
   Plaintiffs called to GSK’s attention the large number of other-product redactions in the IND/NDA
   productions, GSK investigated and concluded the following, all of which counsel has shared with
   Plaintiffs’ counsel in an attempt to resolve this issue without Court intervention:
   1. There are 52,933 total documents in these regulatory productions with some other-product
   redaction. Of that total, 49,000 are labels for other products. As GSK counsel explained, this high
   number of other-product labels ended up in the NDA production for Zantac because GSK
   frequently submitted promotional materials for multiple products in one transmittal. Part of that
   submission is the product label for each product being marketed. As a result, those labels ended
   up in the NDA productions, and GSK redacted them as related to “other products” pursuant to
   PTO 26. Notwithstanding GSK’s ability to redact these materials, in a good-faith effort to
   compromise, GSK offered to un-redact these labels, and to continue working to examine other
   redacted documents Plaintiffs called to GSK’s attention. Plaintiffs declined the offer.
   2. Further, the total number of other-product documents is an over-count. Many documents in
   GSK’s production relate to multiple different INDs or NDAs. GSK has produced those documents
   within each of the related IND and NDA productions, to provide Plaintiffs with GSK’s complete
   regulatory file related to each application. As a result, GSK produced some other-product




                                                Page 2 of 6
Case 9:20-md-02924-RLR Document 3062-4 Entered on FLSD Docket 03/17/2021 Page 4 of
                                      11



   documents as many as 5 times. Accounting for these duplicate documents, there are 14,527 unique
   other-product documents in GSK’s production that include other-product redactions.2
   3. When Plaintiffs have identified specific documents that raise questions, GSK’s counsel has
   promptly investigated and shared their findings in a good-faith effort to resolve this dispute. GSK
   has reviewed each of the 27 documents including redactions of other-product information
   identified by Plaintiffs during the meet and confer process. All but one—over 96%—were
   redactions of documents and information unrelated to ranitidine, consistent with PTO 26. The
   other document, related to Tritec, was redacted in error and GSK agreed to un-redact it. This
   admittedly small survey does not support Plaintiffs’ narrative of bad-faith redaction practices.
   Coupled with the fact that GSK has now investigated Plaintiffs’ other-product concerns and
   concluded that 49,000 of the documents are other-product labels that GSK agreed to un-redact in
   an effort to resolve this dispute, GSK submits there is no reason to order GSK to do anything more
   than continue to work with Plaintiffs in good faith to resolve any other document-specific issues
   they may identify.
           As Plaintiffs’ submission acknowledges, when Plaintiffs have brought an issue to counsel’s
   attention – whether it is confidentiality, personal-information redactions, or other-product
   redactions—GSK has investigated, shared information, and where appropriate, taken corrective
   action or otherwise compromised in an effort to resolve issues without involving the Court. GSK
   submits that the parties should continue to follow this process, aided by Special Master Dodge,
   and that it is premature to take any other action with respect to other-product redactions at this
   time.
   Plaintiffs’ Position: This dispute stems from GSK’s inappropriate redactions and blanket
   confidentiality designations3 on GSK Zantac regulatory documents produced to date. The redacted
   documents consist of GSK’s Zantac New Drug Application (“NDA”) and Investigational New
   Drug (“IND”) submissions. Instead of producing its regulatory files in whole, as other Defendants
   have, GSK redacted the large majority of its regulatory submissions. GSK now wants to require
   Plaintiffs to challenge each document, or worse, require this Court to do the work for it. This is
   an enormous waste of the parties’ and Court’s resources.4 When a defendant has adopted a policy
   of over redacting documents, the remedy is not to require Plaintiffs to challenge each redaction
   line by line. It is to require defendant to conform its redaction policy with the law: Rule 34
   explicitly mandates the production of “documents” in the form they are ordinarily maintained, not
   just relevant snippets contained within documents. See, e.g., Orion Power Midwest, L.P. v. Am.

   2
     There are 38,406 documents that are duplicate productions of those 14,527 documents, for a
   total of 52,933 documents redacted for “other products” information within GSK’s IND/NDA
   production.
   3
     Upon challenge by Plaintiffs, GSK has now agreed to remove the “Highly Confidential”
   designations and re-designate the entire production as “Confidential.”
   4
     GSK has admitted that 49,000 documents were redacted entirely as product labeling for other
   products. Product labeling is publicly available information. These types of baseless and
   unnecessary redactions only serve to render the regulatory production largely incomprehensible
   and impossible to analyze.
                                              Page 3 of 6
Case 9:20-md-02924-RLR Document 3062-4 Entered on FLSD Docket 03/17/2021 Page 5 of
                                      11



   Coal Sales Co., No. 2:05-cv-555, 2008 WL 4462301, at *2 (W.D. Pa. Sept. 30, 2008); see also
   Bartholomew v. Avalon Capital Grp., Inc., 278 F.R.D. 441, 451 (D. Minn. 2011). The fact that
   the producing party is not harmed by producing irrelevant information or by providing sensitive
   information which is subject to a protective order restricting its dissemination and use renders
   redaction both unnecessary and potentially disruptive to the orderly resolution of the case.
   Beverage Distributors, Inc. v. Miller Distributing Co., Inc., No. 2:08-cv-827, 2010 WL 1727640,
   *4 (S.D. Ohio April 28, 2010).
            Plaintiffs thus far have identified over 47,000 documents of the 74,000 produced that were
   entirely or substantially redacted; over 1 million pages are completely blank. GSK justifies its
   wholesale redactions by pointing to Pretrial Order (PTO) 26. But PTO 26 was not a permission
   slip authorizing Defendants to render the majority of a production unusable or unreviewable. The
   order only allows other-product redactions “to the extent that information is not relevant to the
   litigation.” Where Plaintiffs cannot ascertain what type of documents are redacted or the context
   for which the documents were submitted as part of the Zantac NDAs or INDs, the redacted
   information is plainly relevant to provide crucial informational context.5
           It is important to note that GSK identified approximately 73,000 documents in its
   production as Zantac regulatory documents (Zantac IND and NDA FDA submissions). Despite
   the clear connection between such documents and the central issues of this litigation, GSK redacted
   over 60,000 of these documents (approximately 81%) and more than 49,000 are redacted in their
   entirety such that Plaintiffs cannot ascertain the type of document or why it was submitted as part
   of a Zantac NDA or IND. See Exhibit “A,” Spreadsheet of Zantac MDL – Complete GSK
   Document Production with Redacted Document Metadata and Exhibit “B,” Zantac MDL – GSK
   Documents Reviewed by Plaintiffs and Identified as Entirely or Substantially Redacted. See
   Examples attached as Exhibit “C.” Initially, GSK did not provide any information about its
   redactions as required by PTO 29 (VII.7.i.). After Plaintiffs challenged this omission, GSK
   produced metadata codes for these non-privileged redactions, including: (1) Personal Information;
   (2) PII; (3) Other Products; (4) Costs; and (5) Other Proprietary Information.6 GSK applied the
   “Other Products” redaction code to 52,000 documents or 70% of GSK’s produced documents. In
   addition, some partially redacted documents assigned the “Other Products” redaction code are
   clearly related to Zantac. See Exhibit “D,” Appendix of Examples. The inability of Plaintiffs to
   ascertain the type of document or context of its submission to the FDA for more than 49,000
   documents renders the production meaningless, thereby threatening a fair and just result. See e.g.,
   In re Medeva Securities Litig., No. 93-4376-KN AJWX, 1995 WL 943468, at *3 (C.D. Ca. May
   30, 1995).



   5
     To the extent a few documents are produced that have information in them about another product
   and that are arguably not relevant to the claims and defenses in this case, PTO 26 protects GSK
   completely.
   6
      Initially, Plaintiffs challenged Codes 1-4 and GSK agreed to remove thousands of such
   redactions, except for a very limited agreed upon subset for personal identification and proprietary
   information exceptions. To date, that reproduction has not been made by GSK.
                                               Page 4 of 6
Case 9:20-md-02924-RLR Document 3062-4 Entered on FLSD Docket 03/17/2021 Page 6 of
                                      11



            GSK has failed to logically explain why and how more than half the production, from its
   Zantac INDs/NDAs and Zantac regulatory files are entirely about other products. It strains
   credulity that GSK’s Zantac-specific NDA/IND files contain three times as many documents about
   “Other Products” than they do about Zantac. GSK’s conclusory and self-serving rationale is that
   “the information is rightfully redacted and designated as highly confidential under the PTO
   because of the great risk of exposing this other product information to a large group of competitors
   and sophisticated plaintiffs [sic] lawyers.” That excuse fails to cohere. Even if all of the redactions
   are to cover up “Other Products,” the redactions are improper because they conceal information
   that is “relevant to this Litigation.” PTO 26. All of the information the FDA had associated with
   Zantac is relevant to Plaintiffs’ claims and defenses. How a manufacturer regulates itself—its
   protocols, processes, and safety measures, for instance—are plainly relevant even if GSK mixed
   and matched this information using Zantac and any other medicines as part of its analysis to FDA.
           As importantly, any concerns GSK has are adequately addressed by the Confidentiality
   Order. Beverage Distributors, Inc. v. Miller Distributing Co., Inc., No. 2:08-cv-827, 2010 WL
   1727640, *4 (S.D. Ohio April 28, 2010). Courts routinely order documents produced in
   unredacted form when the producing party is well-protected from improper disclosure by a
   confidentiality order. See In re Atlantic Financial Fed. Sec. Litig., No. 89-0645, 1991 WL 153075,
   *4 (E.D. Pa. Aug. 6, 1991).7 Courts reject use of extensive redactions, such as those applied by
   GSK here, especially in such situations when the redactions “tend[] to make documents confusing
   or difficult to use.” Doe v. Trump, 329 F.R.D. 262, 276 (W.D. Wash. Dec. 20, 2018) (internal
   quotations and citation omitted).
           GSK’s Zantac IND/NDA regulatory documents are central and relevant to this litigation
   because, by definition, they were submitted to the FDA in connection to Zantac/ranitidine. The
   fact that these documents may reference another product has no bearing on their relevance.
   Plaintiffs must know what the FDA knew in order to make their case and defeat Defendants’
   affirmative defenses. For example, GSK’s preemption defense may turn on whether the emerging
   risks of ranitidine constituted “new information” not before the FDA. Plaintiffs cannot fully
   address that inquiry without fully knowing what information the FDA had from GSK’s entire body
   of Zantac related submissions. Plaintiffs respectfully request that the Court compel GSK to
   reproduce the documents without the redactions for “Other Products” as outlined herein. Finally,
   such an Order would not be a burden for GSK as it has already committed to reproducing the entire
   regulatory production to correct the confidentiality designations and other redaction issues.
              Referenced Documents are attached as follows:
         1.   Exhibit A: Spreadsheet of GSK Documents Entirely/Substantially Redacted & Metadata
         2.   Exhibit B: Spreadsheet of Entire GSK Document Production with Redaction Metadata
         3.   Exhibit C: Appendix of Examples of fully redacted Zantac NDA documents
         4.   Exhibit D: Appendix of Examples of partially redacted Zantac NDA documents

   7
       See also WNE Capital Holdings Corp., v. Rockwell Automation, Inc., No. CA 09-0733-WS-C,
   2011 WL 13254691 (S.D. Al. Aug. 4, 2011); Beverage Distributors, Inc. v. Miller Distributing
   Co., Inc., No. 2:08-cv-827, 2010 WL 1727640, *4 (S.D. Ohio April 28, 2010); Hasbro, Inc. v.
   Mikohn Gaming Corp., No. 05-106ML, 2006 WL 8456748 (D. RI March 30, 2006).
                                                Page 5
Case 9:20-md-02924-RLR Document 3062-4 Entered on FLSD Docket 03/17/2021 Page 7 of
                                      11



                                 EXHIBITS A-D
         WITHHELD DUE TO CONFIDENTIALITY DESIGNATIONS
Case 9:20-md-02924-RLR Document 3062-4 Entered on FLSD Docket 03/17/2021 Page 8 of
                                      11




                              EXHIBIT E
               Case 9:20-md-02924-RLR Document 3062-4 Entered on FLSD Docket 03/17/2021 Page 9 of
                                                     11



Date        GSK Production to Date and PSC       # of Documents      Resolution of Dispute                    Next Steps
            objections
6/26/2020   GSK 1st production                   1207
            NDA/IND Documents
7/6/2020    GSK 2nd production                   70,634
7/10/2020   GSK 3rd production                   213
7/10/2020   PSC notifies GSK of Missing                              Resolved 7/15/2020                       N/A
            Metadata and Objections to
            redactions and Confidentiality
            designations
7/15/2020   GSK Produced Overlay of              Applied to 60,068   Resolved 7/15/2020                       N/A
            Metadata for Redactions              documents
7/17/2020   GSK 4th production                   62
7/21/2020   PSC notifies GSK of objection to
            certain redactions relating to
            privacy and PII.
7/23/2020   GSK agreed to reproduce certain
            documents with privacy and PII
            redaction in unredacted form
7/28/2020   PSC notifies GSK of objections to
            overly broad redactions of the
            Regulatory Documents (IND and
            NDA)
7/29/2020   PSC notifies GSK of Missing                              Resolved 8/26/2020                       N/A
            Confidentiality Designation
            Metadata
7/31/2020   GSK production of documents –        136
            annual reports and regulatory
8/12/2020   PSC notifies GSK of objection to                         Resolved in part 9/11/2020 – GSK         GSK will unredact 49,000
            blanket confidentiality of “highly                       notified PSC that approximately 49,000   other product labels.
            confidential” designations and                           documents were redacted as other         Approximately 4000
            overly broad redactions for 53,000                       product labels. GSK agreed to unredact   documents still in dispute
            documents for “other product”                            these 49,000 other product labels.       with redactions for “other
                                                                                                              products”
              Case 9:20-md-02924-RLR Document 3062-4 Entered on FLSD Docket 03/17/2021 Page 10 of
                                                     11



Date        GSK Production to Date and PSC      # of Documents   Resolution of Dispute   Next Steps
            objections
8/13/2020   GSK production of medical           678
            information letters
8/14/2020   GSK produced overlay of                              Resolved 8/26/2020      N/A
            Confidentiality Designations
            Metadata
8/21/2020   GSK production of additional        669
            regulatory documents (NDAs) and
            SOP’s
8/27/2020   GSK production of corrected
            8/21/2020 production due to
            imaging issues
8/28/2020   GSK rolling production of SOP’s
            and organizational charts
8/30/2020   PSC notifies GSK of objection to
            blanket      highly    confidential
            designations and overly broad
            redactions
9/4/2020    GSK production of SOP’s and
            organizational charts
9/9/2020    GSK agrees to re-designate the                       Resolved 9/9/2020       GSK will reproduce re-
            “highly confidential” designations                                           designated all documents as
            to “confidential”                                                            “confidential” and remove
                                                                                         “highly confidential”
                                                                                         designations.
9/11/2020 GSK notified PSC that                                                          GSK will unredact 49,000
          approximately 49,000 documents                                                 other product labels.
          were redacted as other product                                                 Approximately 4000
          labels. GSK agreed to unredact                                                 documents still in dispute
          these 49,000 other product labels.                                             with redactions for “other
                                                                                         products”
              Case 9:20-md-02924-RLR Document 3062-4 Entered on FLSD Docket 03/17/2021 Page 11 of
                                                     11



Date      GSK Production to Date and PSC   # of Documents           Resolution of Dispute                  Next Steps
          objections
9/11/2020 GSK TOTAL production to date     Total: 75,749
                                           Regulatory: 73,637
                                           Other: 2112
9/11/2020 GSK TOTAL redactions to date     Total: 60,068            Resolved Redactions:
                                           Reasons:                 Other Product: 49,000 (other product
                                           Other Product only:      labeling)
                                           52,433                   PII and privacy: unknown #
                                           PII only: 4878
                                           Privacy only: 632
                                           PII & others: 6261
                                           Privacy & others: 1706

9/11/2020 Approximately 4000 documents                              Unresolved
          remain in dispute with “other
          product” redaction codes
